Citation Nr: 0941124	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945 and from January 1955 to January 1958.  The 
Veteran died in February 2005.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In connection with her appeal, the appellant testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in March 2007, and accepted such hearing 
in lieu of an in-person hearing before the Board.  See 38 
C.F.R.           § 20.700(e) (2009).  A transcript of the 
hearing is associated with the claims file.

In July 2007, the Board remanded this case for further 
evidentiary development.  It has since returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  Medical documentation from the Veteran's death indicates 
diagnoses of cardiac disease, esophageal perforation, 
pulmonary and multisystem failure with probable aortic 
bleeding and eventual rupture leading to hypotensive cardiac 
arrest.

2.  At the time of death, the Veteran's service-connected 
disabilities included posttraumatic stress disorder (PTSD), 
arthritis of the spine, filiariasis, hearing loss, and otitis 
externa.

3.  The diseases causing the Veteran's death have not been 
shown to be etiologically related to service or to a service-
connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 
U.S.C. § 1310, it must provide a detailed notice to the 
claimant. Specifically, the Court held that, under section 38 
U.S.C. § 5103(a), the notice must include the following 
elements:  a statement of the conditions, if any, for which a 
veteran was service connected at the time of death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.

In June 2006 the RO sent the appellant a letter advising her 
of the elements to establish entitlement to Dependency and 
Indemnity Compensation (DIC).  The letter described the 
respective duties of VA and the claimant in obtaining 
evidence. 
In January 2008, during the course of the appeal, the RO sent 
the appellant a letter that is Dingess compliant.

Although complete VCAA notice was not sent until after the 
RO's initial adjudication of the claim, the Board finds there 
is no prejudice to the appellant in proceeding at this point 
with issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claims. 
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different if complete VCAA notice had been provided 
at an earlier time.  Moreover, as explained below, the Board 
has determined that service connection for cause of death is 
not warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim. The Veteran's 
service treatment records and service personnel records are 
on file, as are treatment records from those VA and non-VA 
medical providers identified by the appellant as having 
relevant records.  In addition, the RO has obtained medical 
opinions regarding the possible relationship between the 
Veteran's death and his service, based on a thorough review 
of the record.  Neither the appellant nor her representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate either 
claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and nonprejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including malignant tumors and cardiovascular diseases, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis

The appellant contends that the Veteran died as a result of 
his service-connected disabilities.  She alleges that his 
service-connected disabilities led to mental and physical 
deterioration and his eventual death.

The Board observes that the Veteran died in February 2005 at 
a private medical center.  The death certificate lists the 
primary cause of death as probable aortic bleed, with 
secondary causes of sepsis with aortic bleeding and a 
perforated esophagus.  Multisystem failure was listed as a 
significant condition at the time of death.  At the time of 
death, the Veteran's service connected disabilities included 
PTSD, arthritis of the spine, filiariasis, hearing loss and 
otitis externa.

In reviewing the Veteran's service treatment records, the 
Board observes that the Veteran was never treated for nor 
complained of a heart condition or problem with the 
esophagus.  These records largely track his back problems, 
filariasis of the genitourinary system, appendicitis, hearing 
loss, and psychiatric condition.  In fact, in September 1945 
the Veteran's heart, lungs, abdomen, and blood pressure were 
all noted to be essentially normal.  There were no 
abnormalities with respect to these conditions listed in a 
December 1954 examination or January 1955 reexamination.

The Board has also reviewed the Veteran's post-service 
medical records.  These records do not indicate any heart 
problems until 1984, many years after service, at which time 
a VA examiner noted an impression of cardiomegaly, which he 
believes was an X-ray variant without symptoms, and he 
doubted significant left ventricular dysfunction.  Later in 
April 1984, it was noted that there was no evidence of 
cardiac disease based on echocardiogram results.  In an April 
1994 report from the Catholic Medical Center, an impression 
of paroxysmal nonsustained supraventricular tachycardia, 
asymptomatic with frequent atrial and ventricular ectopic 
beats and coronary artery disease were noted.  These records 
indicate that this condition was largely asymptomatic at that 
time, but further private medical records indicate worsening 
cardiac problems in 2001.  Later VA outpatient treatment 
records from 2004 note coronary artery disease, hypertension, 
hyperlipidemia, and aortic stenosis.  These records do not 
suggest that any heart condition was related to the Veteran's 
service or to a service-connected disability.

A February 2005 death summary from the Catholic Medical 
Center notes primary diagnoses of cardiac disease, esophageal 
perforation, pulmonary and multisystem failure with probable 
aortic bleeding and eventual rupture leading to hypotensive 
cardiac arrest.  These records indicate that the Veteran was 
first admitted to the hospital in December 2004 for a 
transesophageal echo for cardiac disease.  As a result of the 
echo, the Veteran required treatment for a posterior 
esophageal perforation in the posterior cervical esophagus.  
He had difficulties with atrial arrhythmias and flutter 
postoperatively, and this continued throughout the hospital 
stay.  Problems with renal failure were also indicated.  
Eventually, the Veteran succumbed to cardiac complications.  

The record also contains a statement from Dr. H., of the 
General Surgical Specialists of New England, who was treating 
the Veteran at the time of his death.  He noted that the 
Veteran was admitted to the hospital due to cardiac disease, 
and developed fevers and pain after a December 2004 
transesophageal echo.  Further complications led to complete 
cardiovascular collapse in February 2005.  Dr. H. noted that 
in evaluating the hospitalization and disability conditions 
and compensation from VA, it appeared to him that his major 
disability problem was probably related to his "systemic 
condition in general."  He also noted that his cardiac 
status was the major contributing factor of his systemic 
condition problems, and subsequent complications related to 
it were a major factor in the Veteran's death.  

In July 2006, the Veteran's file was reviewed by a VA doctor 
to determine whether the Veteran's cause of death was related 
to service.  He noted the findings of the death certificate 
as well as the Veteran's service-connected disabilities.  He 
opined that the multisystem failure listed on the death 
certificate likely refers to cardiopulmonary and kidney 
failure.  He then concluded that the Veteran's PTSD, low back 
disability, filariasis or other service-connected 
disabilities did not contribute materially to the Veteran's 
death.

In February 2009, the Veteran's file was forwarded to another 
VA doctor to determine whether it is least as likely as not 
that the cause of the Veteran's death was etiologically 
related to his period of active service or to service-
connected disability.  The doctor reviewed the entire folder, 
including all the hospitalization reports and well as the 
discharge summary.  He emphasized that it was well-documented 
that the Veteran passed away from immediate complications of 
an esophageal perforation following a transesophageal 
echocardiogram.  After the esophageal perforation, the 
Veteran sustained complications, including sepsis, anemia, 
and multisystem failure, eventually leading to hypotensive 
cardiac arrest.  The doctor found that the Veteran's service-
connected conditions, including PTSD, a lumbar spine 
condition, residuals of filariasis, and otitis media with 
hearing loss did not materially contribute to the Veteran's 
cause of death.  Therefore, the doctor concluded that death 
was not the result of any service-related condition but 
instead resulted from complications from the esophageal 
perforation sustained following a transesophageal 
echocardiogram.

In reviewing the medical evidence of record, the Board notes 
that the appellant has submitted somewhat favorable evidence, 
in that Dr. H. indicated that he reviewed the Veteran's 
service connected disabilities, and that the Veteran's major 
problem was related to his systemic condition in general, 
although he did not specify what he meant by general systemic 
condition.  On the other hand, two VA doctors concluded that 
the Veteran's cause of death was not the result of any 
service-related condition.  

The Board has evaluated the opinions of the VA doctors and 
weighed their credibility and probative value against the 
opinion of the private physician.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  After careful consideration, the Board finds the 
opinions of the VA doctors to be more probative.  The Board 
notes that the VA doctors based their conclusions upon a 
review of the Veteran's entire claims file.  Moreover, the 
2009 VA doctor also reviewed the death summary and 
hospitalization report.  The letter from Dr. H. notes that he 
had evaluated the Veteran's VA disability condition, but he 
does not indicate that he had access to and reviewed the 
Veteran's entire claims folder.  

The Board has also determined that the private physician's 
opinion is of little probative value because it is vague and 
general.  While he related the Veteran's death to a general 
systemic condition, he did not explain whether any service-
related disability was included in the term "systemic 
condition."  The Board notes that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  On the other hand, the VA doctors specifically 
discussed the Veteran's service-connected conditions in 
relation to the medical events surrounding his death, and 
fully supported their conclusions that the Veteran's death 
was not caused by any service-related condition.

The Board has also considered the statements of the 
appellant, in particular her Board hearing testimony, that 
the Veteran's cause of death was related to his service-
connected disabilities.  While the Board is empathetic with 
the appellant in view of the death of the Veteran, the Board 
may not go beyond the factual evidence presented in this 
instance to provide a favorable determination.  In this case, 
the appellant, as a layperson who has no apparent training in 
the field of medicine, has not been shown to be competent to 
provide an opinion with regard to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the Veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, and the claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


